 Case 3:20-cv-01258-RJD Document 6 Filed 11/20/20 Page 1 of 1 Page ID #119




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF ILLINOIS

TERMINAL RAILROAD ASSOCIATION                    )
OF ST. LOUIS,                                    )
                                                 )
        Plaintiff,                               )
                                                 )      Cause No.: 3:20-cv-1258
v.                                               )
                                                 )
METRO EAST SANITARY DISTRICT,                    )
                                                 )
and                                              )
                                                 )
SOUTHWESTERN ILLINOIS FLOOD                      )
PREVENTION DISTRICT COUNCIL,                     )
                                                 )
        Defendants.                              )

                                   ENTRY OF APPEARANCE

        Seong J. Hong and the law firm of Spencer Fane LLP hereby enter their appearance as

counsel for Plaintiff.

                                          Respectfully submitted,

                                          SPENCER FANE, LLP

                                          By: /s/ Seong J. Hong
                                          Thomas W. Hayde (ARDC No. 6288227) Lead
                                          Counsel
                                          Gerald P. Greiman (26668MO)
                                          Seong J. Hong (ARDC No. 6329829)
                                          1 N. Brentwood Blvd., Suite 1000
                                          St. Louis, MO 63105
                                          Tel: (314) 863-7733
                                          Fax: (314) 862-4656
                                          thayde@spencerfane.com
                                          ggreiman@spencerfane.com
                                          shong@spencerfane.com

                                          Attorneys for Terminal Railroad
                                          Association of St. Louis
